145 U.S. 247 (1892)
EARNSHAW
v.
CADWALADER.
No. 348.
Supreme Court of United States.
Argued April 29, 1892.
Decided May 16, 1892.
ERROR TO THE CIRCUIT COURT OF THE UNITED STATES FOR THE EASTERN DISTRICT OF PENNSYLVANIA.
*253 Mr. William S. Hall for plaintiff in error.
Mr. Assistant Attorney General Parker for defendant in error.
*255 MR. JUSTICE BLATCHFORD, after stating the case, delivered the opinion of the court.
The evidence on the part of the plaintiff tended to show that the quantity of water mechanically present, and not chemically combined, in iron ores like those in question, was variable and accidental, and varied in ores which came from the same mine, the chemical ingredients of which remained practically constant, accordingly as the ore had been subjected to rain or to exposure to the elements; that the amount of water thus mechanically present would vary from a few hundredths of 1 per cent up to 12, 16 and 25 per cent; that such variation was due to the mechanical absorption of water; that practically all the moisture mechanically present would dry out in the sun; and that the ore as it came from the mines in dry weather was as dry as dust.
The question involved was, whether the duty of 75 cents *256 per ton should be imposed on the government weight of the article, according to the finding and record of the weighing officers, or whether such official weight should be reduced by an allowance sufficient to render the iron ore no greater in weight than its weight if raised, under conditions favorable to evaporation, to a heat of 212° Fahrenheit. The burden of making out a claim to the recovery of this difference rests upon the importer.
The history of the question in the Treasury Department is as follows:
On September 8, 1879, Assistant Secretary French, in a letter to the collector of customs at New York, refused to make an allowance for the increase of weight from moisture in certain imported iron ore, holding that the duty accrued on the total quantity landed, as shown by the weigher's return.
In a letter of May 17, 1886, by Acting Secretary Fairchild to the collector of customs at Philadelphia, the same ruling was made, and it was held that under the regulations of the Department and its decisions, no allowance could be made for the absorption of moisture or sea water on the voyage of importation, unless upon an application filed with the collector of customs within ten days after the landing of the goods, and an ascertainment and report by the appraiser of the percentage of damage or increased weight.
In September, 1886, an importer of iron ore contended that the duty of 75 cents per ton imposed by the act of March 3, 1883, upon iron ore, meant ore dry at the temperature of 212° Fahrenheit. The Treasury Department submitted the question to the Attorney General; and Acting Attorney General Jenks, in a letter to the Secretary, dated September 17, 1886, (18 Opinions, 466,) held that the duty was to be levied on whatever was the known commercial signification of "iron ore;" and that if iron ore dried at a temperature of 212° Fahrenheit was the standard adopted in commercial transactions of iron ore, and was what was known in commerce as iron ore, it was the ore contemplated by the statute, and the duty should be levied on that basis, citing Two Hundred Chests of Tea, *257 9 Wheat. 430; Barlow v. United States, 7 Pet. 404; and Drew v. Grinnell, 115 U.S. 477.
Assistant Secretary Fairchild, on October 29, 1886, transmitted to the collector of customs at New York a copy of the ruling of Acting Attorney General Jenks, of September 17, 1886, and stated that the Department had made careful inquiry as to the custom of trade in buying and selling imported iron ore; that the great weight of evidence was to the effect that the iron ore of commerce was iron ore free from water not chemically combined; that it was the custom to expel water which was only mechanically present, before proceeding to ascertain the amount of ore which was bought and sold; that, to do this, the ore was heated to 212° Fahrenheit; that the rule "is hereby established" that, for the purpose of ascertaining the amount of duty to be paid upon importations of iron ore, the weight of the ore when heated to a temperature of 212° Fahrenheit should be first found, and upon that weight duty should be collected; and that entries of prior importations might be reliquidated and duties refunded in accordance with that rule, in cases where the importers had fully complied with the provisions of § 2931 of the Revised Statutes as to protest, appeal, and suit.
On the 5th of November, 1886, Assistant Secretary Fairchild telegraphed to the collector of customs at Baltimore to suspend until further orders all reliquidations of entries on account of allowance for moisture on importations of iron ore, under the Department's decision of October 29, 1886.
On the 12th of January, 1887, the Treasury Department submitted to the Attorney General substantially the whole question whether the term "iron ore," as used in the tariff act of March 3, 1883, meant iron ore dried at a temperature of 212° Fahrenheit, or iron ore as it was delivered at the port of entry for weighing. In reply, Attorney General Garland, in a letter to the Secretary of the Treasury, dated January 19, 1887, (18 Opinions, 530,) referred to the letter of Acting Attorney General Jenks, of September 17, 1886, and, in speaking of the rule that the iron ore of the statute was to be interpreted as the iron ore of commerce, cited the cases of Two *258 Hundred Chests of Tea, 9 Wheat. 430; Barlow v. United States, 7 Pet. 410; and Elliott v. Swartwout, 10 Pet. 137, 151; and said that "commerce," as used in that connection, was to be understood in its comprehensive sense of buying and selling and exchange in the general sales or traffic of our own markets; that special contracts in which the term iron ore was defined by special description or qualifying words would be no evidence of the general commercial signification of the term; that, if the departmental practice and interpretation as to the collection of customs on iron ore had been of long standing and uniform prior to 1883, it was to be presumed that, if such interpretation had been false and vicious, Congress would have guarded against a like interpretation of the act of 1883; that, as that act had not repudiated any prior interpretation, the presumption was very strong that Congress in enacting the act of March 3, 1883, had understood the iron ore of commerce to be what the practice of the Department had established; and that, if the decision before referred to, of September 8, 1879, that the total quantity landed, as shown by the weigher's return, without allowance for increase of weight, from moisture, of the iron ore imported, was subject to duty, was in accordance with the practice of the Department prior to September 8, 1879, and was adhered to afterwards as the rule, it would be a pregnant fact to guide to the same conclusion.
On February 3, 1887, Secretary Manning, in a letter to the collector of customs at New York, stated that, since the letter of Assistant Secretary Fairchild of October 29, 1886, and the suspension announced by Assistant Secretary Fairchild to the collector of customs at Baltimore by the telegram of November 5, 1886, the Secretary had duly considered a large amount of new testimony, both for and against the proposition laid down in such letter of October 29, 1886, that the term "iron ore," as used in the tariff act of March 3, 1883, meant iron ore when dried at a temperature of 212° Fahrenheit, and had received the opinion of Attorney General Garland, of January 19, 1887; that, in the light of such new testimony and of the opinion of the Attorney General, the Secretary decided that *259 iron ore, as known to the commerce of the United States, was the ore in its natural state in respect to moisture; and that the instructions of October 29, 1886, were therefore revoked, and the collector was directed to assess duty on the actual weights as reported by the United States weigher at the time of importation; but that, in the case of importations of iron ore which importers might claim had been increased in weight on the voyage by the addition of sea water, the regulations of the Department applied, and importers, on making due application thereunder, might obtain such allowance as might be estimated and reported by the United States appraiser.
No statute of the United States, in force when the importations in question were made, recognized any deduction from the weight of iron ore when imported, because of its containing moisture. The ore was weighed by the government's officers at the ship's side, and the weight so taken was entered in a book and became a public record of the government weight of the importation. No statute authorized a deduction from such government weight in imposing the duty of 75 cents a ton on the ore.
It appeared by the evidence that dried ore was an article unknown to commerce or trade; and the evidence was clear that the allowance between dealers for the moisture that would be expelled by heating the ore to 212° Fahrenheit, had been based on contract and stipulation, and that no custom existed authorizing such allowance, even among dealers, except where the express conditions of the contract authorized such an allowance. But this whole question, in connection with the fact that the evidence showed that no such custom as an allowance for moisture was ever applied to a purchase or sale of American iron ore, even by a stipulation in a contract, and that some foreign ores were always sold by the ton and without allowance, was submitted to and passed upon by the jury, under a proper charge.
The evidence shows that water, mechanically mixed, is one of the natural and constant constituents of the iron ore of commerce, both domestic and foreign; and that there is no warrant for the conclusion that the iron ore of the statute is *260 limited to dry ore, or ore with such mechanically mixed water excluded. A verdict to the contrary would have been entirely unsupported by the evidence.
The claim of the plaintiff is really for an allowance by the government upon the government weight of the article imported, in the condition in which the plaintiff imported it, with a view to making it a different article from what it was when the importer presented it to the weigher. By § 2890 of the Revised Statutes, the weigher is to make a return of the articles weighed by him out of a vessel, within three days after the vessel is discharged, and such return is to be made in a book prepared by the weigher for that purpose, and kept in the custom house. Under the statute, the weight so ascertained and recorded becomes the government weight of iron ore, for the purpose of imposing thereon the duty of 75 cents a ton, in the absence of a contrary provision in the statute. Any allowance between dealers is shown to have been based upon an agreement previously made to allow for moisture.
The importer has the right to introduce iron ore only on complying with the statute, and that authorizes the entry only upon payment of a duty of 75 cents per ton upon the article brought in; and the ton is 2240 pounds, by § 2951 of the Revised Statutes. It is a necessity that all ore should have some moisture mechanically mixed with it; and the statute is silent as to the moisture mechanically mixed or chemically combined with the iron ore.
It appears that no alleged custom of dealers controls a carrier as to the payment of freight for the transportation of the imported iron ore, but the charge for transportation is by the actual weight, including the water.
The provision of § 2927 of the Revised Statutes, as carried out by the regulations of the Treasury Department, protects the importer from losses by reason of water, if he employs the methods prescribed for such protection. Such methods exclude the non-statutory method sought to be applied in the present case.
The duty of 75 cents per ton on iron ore containing such quantity of water as it may contain, applies equally to the *261 duty per ton imposed by the act of 1883 on imported hay, as to which no method is provided by statute for an allowance for the moisture contained in it, except as provided in regard to imports damaged by water. In each case, the duty is imposed on the weight of the article brought in. The principle is different from that in regard to dirt clinging to the skin of a potato, or clay, sand, and gravel mixed with flaxseed. In those cases, the dirt, clay, sand, and gravel are plainly discoverable and readily eliminated, and do not inhere in the article as moisture does in iron ore or in hay.
Reference is made by the counsel for the plaintiff in error to the provision of Schelude C of the act of October 1, 1890, c. 1244, (26 Stat. 567, 574,) paragraph 133, which imposes a duty of 75 cents per ton, on "iron ore, including manganiferous iron ore, also the dross or residuum from burnt pyrites," and which further provides "that in levying and collecting the duty on iron ore, no deduction shall be made from the weight of the ore on account of moisture which may be chemically or physically combined therewith." It is contended that this provision of the tariff act of 1890 is a legislative interpretation, which shows that Congress did not consider the term "iron ore," when used alone, as in the act of 1883, broad enough to embrace water held in mechanical combination; that this is a recognition by Congress that the term in the act of 1883 did not include water mechanically or physically present in the iron ore; and that, under that act, an allowance ought properly to be made in ascertaining the dutiable weight at the custom house, from the fact of the provision in the act of 1890 that such allowance should not be made thereafter.
But it is manifest, from the history of the importation of the article, as shown in the proceedings of the Treasury Department in regard to it, above set forth, that the provision of the act of 1890 was inserted to save further trouble as to the question. The rule, claimed by the plaintiff to be applicable, would exclude from the government weight water chemically combined, as well as that physically mixed, with the iron ore, for the proviso, being that no deduction shall be *262 made from the weight on account of moisture "chemically or physically" combined with the ore, if regarded as evidence that the act of 1883 allowed for moisture physically or mechanically combined, would also show that the act of 1883 allowed for water chemically combined. No statute in regard to iron ore ever permitted an allowance for the water chemically combined with it; and the act of 1883 must have the same construction in regard to all moisture, however mixed or combined with the ore.
The rule is invoked by the plaintiff in error, which is set forth in Hartranft v. Wiegmann, 121 U.S. 609, 616, that if the question in regard to a rate of duty is one of doubt, the doubt is to be resolved in favor of the importer, as duties are never imposed upon the citizen on vague or doubtful interpretations. In the present case, the imposition of the duty is distinct and clear, and there is no doubtful interpretation; and the rule does not apply, for the reason that the importer seeks to obtain an allowance in reduction of a duty which is distinctly imposed.
It is stated in the brief for the plaintiff in error that, as the Circuit Court ruled that the ordinary definition of the term "iron ore" included water mechanically present, the burden was on the plaintiff to satisfy the jury that the interpretation given to the term among commercial men did not include such water; that the plaintiff was to fail or prevail as the jury interpreted the meaning of the term in commerce to be the mass inclusive or exclusive of the water; and, that if, on the whole evidence, the jury were in doubt as to what was the proper interpretation, that doubt should have been resolved in favor of the importer.
But, the burden of proof being on the plaintiff to prove the interpretation he contends for to be the true one, he could not be entitled to a verdict so long as he failed to satisfy the jury, by a preponderance of evidence, that his interpretation was the correct one. The question of doubt referred to in Hartranft v. Wiegmann, 121 U.S. 609, 616, is a doubt of a very different character; and is as to whether, as matter of legal construction, and not as matter of fact, the article is within the terms of the statute. The intention of Congress *263 to impose a duty of seventy-five cents a ton on the weight of iron ore is expressed in clear and unambiguous language. American Net and Twine Co. v. Worthington, 141 U.S. 468, 474.
The evidence put in on the part of the defendant, and objected to by the plaintiff, that the iron ores of the United States which resemble, and were like, and had the same characteristics as, the imported iron ores in question, were dealt in in the United States without an allowance for moisture, was justified by the evidence which had been put in on the part of the plaintiff; and the explanation made by the court, as before set forth, that the testimony was received as bearing directly upon the weight and credibility of the testimony on the part of the plaintiff, was sound. The evidence, too, was proper under the claim of custom set up by the plaintiff.
We see no ground for a reversal of the judgment, and it is
Affirmed.